Citation Nr: 1616443	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 19, 2009, for the assignment of a 100 percent disability rating for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran had active duty service from November 1951 to October 1953.

Historically, in a February 2008 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran perfected an appeal of this matter, and in December 2009, the Board of Veterans' Appeals (Board) remanded the claim to the agency of original jurisdiction (AOJ). 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO granted the Veteran's claim for service connection for an acquired psychiatric disorder (characterized as a generalized anxiety disorder GAD)), and assigned an initial, 30 percent rating, effective September 26, 2007
( the date of the Veteran's claim for service connection).  This action resolved the service connection claim previously before the Board.  

In June 2010, the Veteran filed a  notice of disagreement (NOD) with the initial 30 percent disability rating assigned.  In a January 2011 rating decision, the RO granted the maximum,  a 100 percent disability rating for generalized anxiety disorder  effective June 19, 2009.  The Veteran filed a notice of disagreement in March 2011, contending that the 100 percent disability rating should be effective September 26, 2007, the date of his claim for service connection.  In a  February 2013 statement of the case (SOC), the RO addressed the matter of  an earlier effective date for the 100 percent disability rating and the Veteran perfected his appeal of this matter the same month by filing a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), without electing a Board hearing.

On the February 2013 VA Form 9, the Veteran elected a hearing before a Decision Review Officer (DRO),  which was scheduled for November 2014.  The Veteran did not report to the scheduled DRO hearing, and has not provided an explanation for his failure to report.  However, the  Veteran did provide additional medical evidence in January 2015.  Under these circumstances, the  Veteran's DRO hearing request is deemed withdrawn.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 8 C.F.R. § 20.900(c) (2015).  

For reasons expressed below, the claim on appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that there are outstanding records which bear on the question of whether the Veteran is entitled to a 100 percent rating assigned for his GAD from an earlier date.

The claims file reveals that the Veteran  has been receiving treatment for his disabilities, to include GAD, from the San Juan VA Medical Center (VAMC) and that records from that facility dated through February 22, 2008 are associated with the claims file; however, more recent records-to specifically include recorda dated prior to June 19, 2009-may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from San Juan VAMC all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since February 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Also, in connection with the claim for service connection, in May 2009, the Veteran was provided a DRO hearing at the RO.  Although the Veteran appeared, he did not testify; rather his treatment provider,  Dr. Jose Arturo Guarve Ortiz, testified on the Veteran's behalf concerning his psychiatric disability.  Notably, however, the RO did not request that that the Veteran provide treatment records from Dr. Guarve Ortiz, or request a release to enable VA to obtain these highly relevant records.  Such should be accomplished on remand.

Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (pertaining to private (non-VA) treatment, particularly, Dr. Gaurve Ortiz)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (but see also 38 U.S.C.A. § 5103(b)(3)  clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include but not limited to private psychiatric records received by the RO on May 8, 2008-and translate those items into English in order to facilitate review of the record by the Board.  The Board observes that the English documents currently of record, specifically the December 2007 VA examination report, the January 2008 private opinion, and the June 2009 and November 2011 VA examination reports, appear to reflect a variance in the severity of the Veteran's psychiatric condition.  On remand, the AMC should consider obtaining a retrospective opinion concerning the Veteran's level of psychiatric impairment from September 26, 2007 to June 18, 2009.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since February 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to particularly include from Dr. Jose Arturo Guarve Ortiz. 

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  Undertake appropriate action to have all pertinent items of evidence written in Spanish-to include, but not limited to a psychiatric records received by the RO on May 8, 2008-translated into English.  The translated documents should be associated with the claims file.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the above, and any other notification or development deemed warranted (to include 
obtaining a retrospective opinion concerning the Veteran's level of psychiatric impairment from September 26, 2007 to June 18, 2009), readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period  for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



